El Juez Asociado Señor Negrón García
emitió la opinión del Tribunal.
El Ministerio Público acusó a Antonio Ortiz Rodríguez (c.p. Toño Gorila) de dos (2) infracciones al Art. 401 de la Ley de Sustancias Controladas de Puerto Rico, 24 L.P.R.A. sec. 2401.(1) Previa vista preliminar y la subsiguiente lec-tura de acusación, Ortiz Rodríguez solicitó la supresión de la evidencia, mediante su alegación de que la orden de alla-namiento era insuficiente de su faz y no existió causa probable para creer los fundamentos en que se basó. El tribunal de instancia, Sala de San Juan (Hon. Miguel Rivera *437Arroyo, Juez), la denegó. El Tribunal de Circuito de Apela-ciones (Hons. Rossy García, Negroni Cintrón y Aponte Ji-ménez, Jueces) declinó expedir el auto de certiorari. Incon-forme, Ortiz Rodríguez acudió ante nos para cuestionar la determinación de que los agentes del orden público no ne-cesitaban una orden judicial para penetrar áreas sobre las cuales tenía una expectativa legítima de intimidad, vali-dando de esa manera los subterfugios realizados por dichos agentes del orden público para evitar obtener una orden judicial, siendo insuficiente de su faz la orden de allana-miento en virtud de la cual se ocupó la evidencia en este caso.
En su correcta perspectiva, el planteamiento exige resolver si la Policía, en el curso de una investigación, está legítimamente facultada para alquilar un apartamiento con el propósito de penetrar libremente en los elementos comunes de uso general del condominio, sin el consenti-miento ni conocimiento de su administrador sobre el pro-pósito investigativo, ni una orden judicial.
HH
En virtud de una confidencia, el 25 de abril de 1995 el agente Jorge L. Padró le informó a su compañero Juan R. Berrios Silva —ambos de la División de Drogas y Narcóti-cos— dé unos residentes del edificio Núm. 615 de la calle Condado, Santurce, que traficaban con drogas y guardaban allí armas. Entre éstos se encontraba Ortiz Rodríguez. Al día siguiente, ambos agentes acudieron al condominio y constataron que Ortiz Rodríguez, aunque residía en el apartamento Núm. 682 del edificio Núm. 33 del residencial Luis LLoréns Torres, ocupaba el apartamento Núm. 205 del condominio y poseía un vehículo Mitsubishi, color rojo, tablilla BNT-482, inscrito a su nombre.
El condominio en cuestión es un edificio privado resi-dencial de seis (6) apartamentos por piso, con acceso *438controlado. Sólo se necesita una llave para entrar al primer piso; de ahí en adelante, las personas pueden moverse libremente. El acceso hacia el pasillo del segundo piso, donde se ubica el apartamento Núm. 205 de Ortiz Rodrí-guez, está restringido por un portón con cerradura. No obs-tante, ese y demás portones de las escaleras permanecen abiertos por reglamentación en vigor del Cuerpo de Bombe-ros, de manera que ante una situación de emergencia no representen obstáculos innecesarios. Consecuentemente, el portón hacia el descanso de las escaleras en el segundo piso está abierto y el usuario que se sitúa o detiene en dicho descanso no tiene obstrucción para observar la entrada del apartamento de Ortiz Rodríguez.
Los agentes consultaron al Fiscal José Vázquez Pérez, Director de la División de Drogas y Crimen Organizado del Departamento de Justicia, sobre cómo obtener acceso legí-timo al condominio. Vázquez Pérez les explicó que tenían tres (3) alternativas: conseguir una orden judicial; obtener permiso de la administración del condominio, o alquilar un apartamento. Para preservar el mayor grado de confiden-cialidad en la investigación, los agentes optaron por alqui-lar el apartamento Núm. 305 el 4 de mayo de 1995, me-diante el pago de una renta mensual de trescientos cincuenta dólares ($350).
El agente Berrios Silva acudió al área el 17 de mayo de 1995. Después de observar el vehículo marca Mitsubishi perteneciente a Ortiz Rodríguez estacionado en una calle contigua, entró al edificio y procedió al segundo piso. Desde el descanso en las escaleras del edificio antes aludido, es-tableció vigilancia hacia la entrada del apartamento de Ortiz Rodríguez. El apartamento tenía un portón de rejas frente a la puerta de entrada. Ese día el portón estaba , abierto, pero la puerta cerrada. Ortiz Rodríguez salió a las 3:50 p.m. del apartamento cargando una bolsa blanca, y Berrios Silva lo siguió hasta llegar al edificio Núm. 33 del *439residencial Lloréns Torres. Ortiz Rodríguez se desmontó cargando dicha bolsa, sacó una envoltura pequeña de la bolsa, similar a las que se utilizan para empacar heroína, y se la entregó a un individuo. Al dar la vuelta, Berrios Silva vio a Ortiz Rodríguez entrar al edificio Núm. 33 con dinero en sus manos.
El 23 de mayo, Berrios Silva se dirigió nuevamente al interior del condominio después de observar el vehículo perteneciente a Ortiz Rodríguez estacionado cerca, y volvió establecer vigilancia hacia la entrada del apartamento de Ortiz Rodríguez desde las escaleras. Esta vez, la puerta del apartamento Núm. 205 se encontraba abierta, pero el por-tón cerrado. A plena vista, pudo observar cuando Ortiz Ro-dríguez a través del portón cerrado le entregó a un indivi-duo que estaba en el pasillo fuera del apartamento un pequeño sobre plástico y transparente, lleno de una sus-tancia blancuzca, a cambio de indeterminada cantidad de dinero. Más tarde, Ortiz Rodríguez salió del apartamento, cargando una bolsa de papel de estraza y un bulto azul, abordó su vehículo y se dirigió hacia el residencial Lloréns Torres.
Berrios Silva continuó la vigilancia el 24 de mayo de 1995. Ese día vio cuando Ortiz Rodríguez llegó al condomi-nio, entró a su apartamento y salió cargando una bolsa plástica transparente, la cual contenía lo que aparentaban ser envolturas de heroína.
Berrios Silva prestó una declaración jurada con relación a estos hechos. El 30 de mayo de 1995, el Tribunal de Pri-mera Instancia determinó causa probable y expidió una orden para allanar el referido apartamento. El allana-miento se realizó el 31 de mayo de 1995 y se encontraron sustancias controladas. Posteriormente, se presentaron las acusaciones y el planteamiento sobre la supresión que ori-gina este recurso.
*440H-i HH
En momentos de violencia, alto uso de drogas, crimina-lidad y su consabido desasosiego en nuestro diario vivir, el fiel cumplimiento de la ley tiene un interés apremiante. Conlleva una evaluación judicial de aspectos difíciles y cir-cunstancias complejas. De este ejercicio, en lo posible, de-ben surgir juicios certeros que reconcilien los intereses pú-blicos y privados implicados y provean soluciones justas, sin obstruir la labor de la Policía en la persecución legítima del crimen. Pueblo v. Muñoz, Colón y Ocasio, 131 D.P.R. 965 (1992); Pueblo v. Pérez Pérez, 115 D.P.R. 827 (1984).
El Art. II, Sec. 10 de nuestra Constitución, L.P.R.A., Tomo 1,(2) y la Cuarta Enmienda federal cobijan la intimidad y dignidad ciudadanas como valores comunitarios de la más alta jerarquía. Pueblo v. Meléndez Rodríguez, 136 D.P.R. 587 (1994). Su ámbito salvaguarda la vida íntima y santidad del hogar, pero no defiende el derecho a la propiedad; protege a los seres humanos, no a los lugares. Pueblo v. Vargas Delgado, 105 D.P.R. 335 (1976). Lo determinante es “[s]i existe algún interés personal sobre el objeto del allanamiento, registro o incautación de modo que se exhiba una expectativa de intimidad”. O.E. Resumil de Sanfilippo, Derecho Procesal Penal, Orford, Ed. Equity, 1990, T. 1, Cap. 8, See. 8.4, pág. 207; E.L. Chiesa Aponte, Derecho Procesal Penal de Puerto Rico y Estados Unidos, *441Colombia, Ed. Forum, 1991, T. I, Cap. 6, Sec. 6.13, págs. 404-405.
Los residentes de condominios tienen el derecho a la intimidad en un grado comparable al que disfrutan los residentes de casas.(3) Pueblo v. Pérez Pérez, 115 D.P.R. 827, 830 (1984). Allí establecimos que
[p]or razones demográficas y de diversa índole se ha ido de-sarrollando en Puerto Rico el concepto de la propiedad horizontal. No hallamos base para sostener que en este país de mucha gente y poca tierra aquellos que resuelvan vivir en con-dominios no tienen derecho razonable a abrigar que su intimi-dad se respete a un grado comparable al de los habitantes de residencias tradicionales. Un condomino espera que por los pa-sillos y otras áreas comunes del mismo transiten únicamente otros condueños y personas invitadas, en casos como el pre-sente, los condueños tienen derecho a confiar que no pululen por las zonas protegidas invasores e intrusos. Los pasillos de los condominios no son calles de la ciudad, ni su garaje es me-nos privado que el de otro tipo de hogar.
Diez (10) años después, en Pueblo v. Meléndez Rodríguez, supra, págs. 609-610, enfatizamos que:
...[N]uestra sociedad no está dispuesta a tolerar el grado de intrusión que aquí ocurrió, con la intimidad de los apelantes en su hogar. Entendemos que el apostarse cerca de la puerta de una residencia con el propósito de escuchar lo que adentro se dice, independientemente del derecho de tal persona de estar en el área circundante a ésta, constituye un atentado intolerable a los valores personales y sociales que protege nuestra Constitución. Ello es así sin importar que tipo de residencia esté involucrada. Rehusamos limitar las protecciones consagra-das en Pueblo v. Pérez Peréz, supra, a los pasillos y a las áreas comunes de condominios privados o de acceso controlado. No podemos negárselas a los ciudadanos que viven en los residen-ciales públicos de Puerto Rico.
Más aún, entendemos que resulta irrelevante si el complejo de vivienda tiene acceso controlado... para fines de determinar si existe una expectativa razonable de intimidad. El acceso a *442los complejos de vivienda se limita, no con el propósito exclusivo de aumentar la intimidad de los que viven allí, sino principal-mente para incrementar la seguridad de sus residentes ante el avance del crimen. Resultaría incorrecto, entonces, utilizar este factor como determinante para medir la expectativa de intimi-dad de los residentes. (Enfasis suplido.)
La expectativa razonable de intimidad implica primero que la persona haya exhibido una expectativa subjetiva de intimidad. No se trata de una simple reserva mental, sino de una conducta de actos afirmativos que demuestren, inequívocamente, la intención de alojar dicha expectativa. Y segundo, esa expectativa individual, así demostrada, tiene que ser una que la sociedad reconozca como razonable.
El análisis para determinar la razonabilidad de un re-gistro y allanamiento debe tomar en cuenta que excluir cualquier actividad policíaca de la cubierta constitucional significa sacarla también del control judicial y del mandato de la razonabilidad. Por el contrario, incluirla sólo exige que sea razonable.(4)
Determinar si existe una expectativa razonable de intimidad requiere examinar integralmente los factores siguientes: lugar registrado o allanado; naturaleza y grado de la intervención policial; objetivo o propósito de esa intervención; si la conducta de la persona era indicativa de una expectativa subjetiva de intimidad; existencia de barreras físicas que restrinjan la entrada o la visibilidad al lugar registrado; número de personas que tienen acceso *443legítimo al lugar registrado, e inhibiciones sociales relacio-nadas con el lugar registrado. Pueblo v. Meléndez Rodríguez, supra.
Al aplicar estos factores al caso de autos es evidente que Ortiz Rodríguez no puede reclamar una expectativa razonable de intimidad absoluta. El lugar “registrado” fue el pasillo y la entrada visibles de un apartamento en un condominio con acceso controlado. La naturaleza y el grado de la intervención policíaca consistieron en observar a plena vista, desde el descanso en las escaleras del segundo piso, la referida entrada del apartamento de Ortiz Rodríguez. El propósito de la intervención fue investigar y detectar alegadas violaciones a la Ley de Sustancias Controladas de Puerto Rico que fueron objeto de una confidencia, y así acumular suficiente prueba para acudir ante un tribunal y obtener una orden de registro y allanamiento. La conducta de Ortiz Rodríguez no indicaba una expectativa subjetiva legítima de intimidad, pues llevó a cabo varias transacciones de drogas a través del portón, a plena vista del agente Berrios Silva u otra persona que pasase por el segundo piso. Todos los condominos, dueños, inquilinos y sus respectivos invitados ténían acceso a las escaleras. Desde el lugar donde el agente Berrios Silva observó no existía barrera física alguna que impidiera la visibilidad. La entrada del apartamento de Ortiz Rodríguez podía verse “desde el pasillo, la escalera o desde cualquiera de los cinco apartamentos restantes ubicados en el piso”. Comunitariamente existe un grado de inhibición social en cuanto al pasillo y las escaleras de un edificio. Las costumbres sociales obligan a que las personas se comporten de forma prudencial y, más restringidamente, en los elementos comunes de uso general del condominio en contraste con el interior de sus apartamentos, en los cuales gozan de una mayor expectativa de intimidad. Ciertamente, no se discute, que permitir tráfico de drogas en los *444pasillos y las escaleras de un edificio atenta contra el dere-cho de los demás condominos al uso y disfrute pacífico de los elementos de uso común.
Este análisis nos permite concluir que Ortiz Rodríguez no tenía una expectativa razonable de intimidad sobre los pasillos y las escaleras del edificio, mientras los utilizaba para llevar a cabo transacciones ilegales.(5)
HH HH H-4
No pasamos por alto la doctrina de curtilage-, esto es, las “inmediaciones” o estructuras accesorias de un ho-gar, hasta donde se extiende la protección del derecho a la intimidad. Pueblo v. Meléndez Rodríguez, supra.
Se trata del área considerada parte de la casa a la cual se extiende la actividad íntima del hogar y la persona. De-terminarlo conlleva examinar si un individuo puede razo-nablemente esperar que el área inmediata al hogar perma-nezca privada, tomando en consideración los cuatro (4) factores siguientes: (1) proximidad a la zona reclamada como curtilage (si está muy próxima es mucho más probable que el área sea considerada como curtilage); (2) si el área se encuentra dentro de los linderos de la casa; (3) la naturaleza y el uso que se le da a esa zona, y (4) las medi-das adoptadas por el residente para proteger esta zona de observaciones que puedan hacer los transeúntes que por allí pasan. Pueblo v. Meléndez Rodríguez, supra.
En el pasado hemos reconocido que en el descargo de su función investigativa, la Policía puede entrar en áreas del curtilage de una residencia que estén claramente *445visibles o implícitamente abiertas al público, con el propó-sito de conversar con los ocupantes de la residencia o pro-curar a alguna persona. Pueblo v. Meléndez Rodríguez, supra; Pueblo v. Torres Resto, 102 D.P.R. 532, 534 (1974); Pueblo v. Álvarez Solares, 95 D.P.R. 789, 795 (1968).
Sin embargo, “[c]uando un agente traspasa esa zona re-sidencial como parte de una gestión de vigilancia para ob-servar a través de puertas y ventanas que no están clara-mente visibles, eso constituye un registro irrazonable”. W.R. LaFave, Searches and Seizures:A Teatrise on the Fourth Amendment, 2da ed., Minnesota, Ed. West Publishing Co., 1987, Vol. 1, Sec. 2.3(c), pág. 394. Véanse: State of Texas v. Gonzalez, 388 F.2d 145 (5to Cir. 1968); People v. Cogle, 21 Cal.App.3d 57 (1971); Olivera v. State, 315 So.2d 487 (1975); State v. Ragsdale, 381 So.2d 492 (1980). La justificación de esta norma es que al limitar la visibilidad de su hogar, el residente tiene una razonable expectativa de intimidad en el interior de su casa y no espera que las per-sonas o agentes del orden público estén observando a través de las ventanas.
En Pueblo v. Meléndez Rodríguez, supra, pág. 608, resolvimos que
[a]quella porción de los pasillos en condominios o edificios de vivienda múltiple que conduce a la entrada de apartamentos y, en especial, el área inmediatamente fuera de la puerta de la entrada a un apartamento, es parte del curtilage de la vivienda próxima a éste. Nos parece razonable concluir que a dicha área se “extiende la actividad íntima asociada con la santidad del hogar”. E.L. Chiesa Aponte, Derecho procesal penal de Puerto Rico y de Estados Unidos, Colombia, Ed. Forum, 1991, Vol. I, Sec. 6.16, pág. 432. Su proximidad al apartamento de vivienda “‘por sí solo hace mucho más probable que el área sea conside-rada como curtilage”. (Citas omitidas.)
Así, en Pueblo v. Meléndez Rodríguez, supra, pág. 609, juzgamos como “intrusión irrazonable en la vida íntima .. , \la acción del agente acercarse a la puerta de una residencia] para escuchar las conversaciones que se efec-*446túan tras puertas cerradas”. (Escolio omitido y énfasis suprimido.)
“Cuando la Policía, sin penetrar el curtilage del acusado, recurre a medios extremos para lograr una posición desde donde ni los vecinos ni el público en general —de ordinario— lo esperarían, sus observaciones constituyen un registro.” (Traducción nuestra.) LaFave, op. cit, pág. 482. Contrario sensu, si sólo utiliza sus sentidos naturales desde un lugar donde tiene derecho a estar, tales observaciones no lo son.
El residente de un edificio con múltiples viviendas tiene una expectativa de intimidad justificada de no ser escuchado o visto desde un lugar en el edificio el cual los otros residentes o el público normalmente no utilizan o esperen que se utilice. “No obstante, una cosa es decir que un ocupante no puede reclamar privacidad en cuanto a actividades dentro de su residencia cuando la conducta se lleva a cabo en una manera fácilmente al alcance de la vista y los oídos de los vecinos ó el público que por allí transite. Es otra cosa exigir que los ciudadanos no puedan sentirse seguros dejando sus cortinas sin cerrar o en forma alterna, cerrar toda posible apertura de su residencia.” (Traducción nuestra.) LaFave, op. cit., pág. 482.
Esa no es la situación en el caso de autos. Las escaleras son utilizadas constantemente por los vecinos y otras perso-nas y la Policía podía usarlas apropiadamente para esta-blecer vigilancia. Al respecto, Berrios Silva permaneció en todo momento en el descanso de las escaleras del segundo piso, elementos comunes de uso general por condominos, empleados, visitantes y otros. Consecuentemente, por defi-nición, dichas escaleras no formaban parte del curtilage del apartamento de Ortiz Rodríguez y, por ende, no puede invocar su protección. Adjudicada su falta de expectativa subjetiva de intimidad, evaluemos su contención según la regla de exclusión.
*447IV
El Art. II, Sec. 10 de nuestra Ley Fundamental, supra, prohíbe el producto de registros y los allanamientos inconstitucionales; no es prueba admisible en los tribunales. Pueblo v. Santiago Alicea I, 138 D.P.R. 230 (1995); Pueblo v. Colón Rafucci, 139 D.P.R. 959 (1996); Pueblo en interés menor N.R.O., 136 D.P.R. 949 (1994); Pueblo v. Ramos y Álvarez, 122 D.P.R. 287 (1988); Pueblo v. Martínez Torres, 120 D.P.R. 496, 500 (1988); Pueblo v. González Rivera, 100 D.P.R. 651 (1972); Pueblo v. Rodríguez Rivera, 91 D.P.R. 456 (1964).
A su amparo, la legalidad de tales registros deben ana-lizarse tomando en cuenta tres (3) aspectos circunstancia-les: (1) el lugar objeto del registro; (2) la presencia del con-cepto motivo fundado para realizarlo, y (3) su razonabilidad.
En Pueblo v. Pérez Pérez, supra, págs. 830-831, establecimos que “los condominios presentan a las fuerzas del orden público dificultades especiales para el establecimiento de una vigilancia ordenada. Como regla general, la solución radica, cuando la vigilancia exterior no basta, en que la Policía acuda ante un magistrado y obtenga, tras el trámite de rigor, su autorización para penetrar en las áreas comunes de la propiedad para establecer puntos de observación satisfactorios”. (Escolio omitido.) Este pronunciamiento exige una aclaración. La orden allí referida es la clásica de registro y allanamiento, autorizada según las Reglas 229 — 233 de Procedimiento Criminal, 34 L.P.R.A. Ap. II. Nuestro ordenamiento procesal todavía no provee expresamente una orden especial que autorice una “vigilancia” de áreas comunes. De inmediato, ello plantea el problema del quantum de prueba necesario. No podría ser ni exigirse el de causa probable; si así fuera, no tendría sentido ni sería necesaria la vigilancia. Bastaría obtener la orden de registro y allanamiento. La vigilancia previa es *448necesaria porque se carece de esa prueba. En el caso de autos precisamente la vigilancia y sus observaciones fueron las que produjeron suficiente causa probable sobre actos delictivos para justificar la orden de registro y allanamiento.
Ortiz Rodríguez argumenta que la orden de allana-miento fue insuficiente de su faz, pues de ésta, como tam-poco de la declaración jurada, no surgía el derecho de los agentes a penetrar en las áreas comunes del condominio a investigar y a violar su expectativa legítima. Se funda-menta en que al momento de solicitarla, el agente de la Policía no consignó en su declaración jurada la forma en que él obtuvo acceso a las áreas comunes del edificio resi-dencial, desde donde pudo observar alegados actos delictivos. No tiene razón.
En Pueblo v. Bogard, 100 D.P.R. 565 (1972), nos enfrentamos a una situación bastante similar. Allí se atacó la validez de la orden de allanamiento expedida por un magistrado, alegándose que “[e]l Agente no hizo constár en su declaración jurada los medios de que se valió para observar el patio de la residencia de los apelantes”. íd., pág. 570. Resolvimos que “[l]a declaración jurada prestada por el agente Fuentes Ortega cumple con la ley y la jurisprudencia. Expuso el agente que las observaciones que hizo fueron el resultado de labor de vigilancia hacia el patio de la residencia de los acusados. Ello era suficiente para informar al magistrado como obtuvo la información sobre los hechos que justificaban la expedición de la orden de allanamiento”. (Escolio omitido.) íd., pág. 571. Este razonamiento fue reiterado en Pueblo v. Bonilla Romero, 120 D.P.R. 92, 108 (1987). En virtud de la Regla 231 de Procedimiento Criminal, supra, el quantum de causa probable judicial como prueba necesaria para una orden de allanamiento, significa que el Magistrado quede convencido. En el caso de autos, las declaraciones juradas prestadas por el agente Berrios Silva revelan que entró al condominio y se *449ubicó en el área de las escaleras del segundo piso, donde observó lo que ocurría frente al apartamento de Ortiz Rodríguez. Basado en esta información, se expidió la orden. El juez se convenció de que los hechos jurados, a su juicio, eran indicativos de que probablemente se estaba co-metiendo o se había cometido un delito. Ello no adolecía de ningún defecto legal ni jurisprudencial. Pueblo v. Rivera, 79 D.P.R. 742, 747 (1956), definió así el estándar para juz-gar la existencia de causa probable:
El criterio o medida para juzgar si existe causa probable no puede expresarse en términos rígidos y absolutos: la cuestión estriba en determinar si los hechos y las inferencias que se derivan de los mismos, a juicio de una persona prudente y ra-zonable, bastan para creer que se está cometiendo o se ha co-metido el delito por el cual la ley autoriza la expedición de una orden de allanamiento. Carroll v. United States, 267 U.S. 132 (1925); Steele v. United States, 267 U.S. 498 (1925); Dumbra v. United States, 268 U.S. 435 (1925). Meras sospechas no consti-tuyen causa probable pero tampoco es necesario que el juez quede convencido fuera de toda duda razonable de que se está violando la ley. Como indicó el Tribunal Supremo de los Estados Unidos en Brinegar v. United States, 333 U.S. 160, 175 (1949): “Cuando nos referimos a causa probable ... actuamos a base de probabilidades. Estas no son cuestiones técnicas: se trata de consideraciones prácticas y reales que surgen en la vida coti-diana a base de las cuales actúan hombres prudentes y razona-bles y no técnicos en derecho. La norma o regla en cuanto a la prueba, por consiguiente, depende de la cuestión que debe probarse”.(6)
No era necesario, pues, que el agente Berrios Silva con-signara en su declaración jurada el derecho que tenía para estar en posición de presenciar los actos delictivos. La en-comienda judicial es armonizar el derecho e intervención a la intimidad individual con el fundamental interés del Es-tado de poner en vigor las leyes penales.
En ausencia de prejuicio, parcialidad o error ma-nifiesto, el juicio del Magistrado que expide la orden *450—quien tuvo ante sí al declarante que prestó la declara-ción jurada— merece posterior deferencia judicial, en cuanto a la credibilidad del declarante y la determinación de causa probable.(7)
A la luz de la totalidad de las circunstancias y demás factores pertinentes, concluimos que existió una base sus-tancial y causa probable para expedir la orden de allanamiento. Réstanos examinar el aspecto del consenti-miento a un registro, como excepción a una orden judicial previa.
V
“Si un agente del orden público primero obtiene el consentimiento voluntario de alguien con autoridad para controlar el acceso a los lugares o a las cosas que han de registrarse, no necesita una orden judicial. Así autorizado, puede entrar y hacer observaciones de acuerdo con el ámbito del permiso conferídole.” (Traducción nuestra.) La-Fave, op. cit., 3ra ed., 1996, Sec. 2.3(b), pág. 475.
Precisamente, en Pueblo v. Pérez Pérez, supra, pág. 831 esc. 2, al cualificar la regla general de que la Policía acu-diera al tribunal para obtener orden de entrada, aclaramos vía escolio que “cuando el administrador de un edificio, su delegado u otro inquilino autorice la entrada [de un policía] a un condominio, varios tribunales reconocen en-tonces que la actuación de la Policía al vigilar áreas comu-*451nes es legítima”. Véase LaFave, op. cit, Sec. 2.3(b), págs. 478-479. (8)
En el caso de autos, la Policía, como parte de una inves-tigación legítima, alquiló un apartamento en el condominio para poder entrar al edificio y establecer vigilancia. Ni la Constitución ni la ley lo prohíben; tampoco se trata de una decisión o actuación irrazonable. Ese arrendamiento brindó a los agentes el mismo acceso a las áreas comunes del condominio que le brindaría a cualquier otro arrendatario. Entre éstas, entrar al ascensor, a las escale-ras y a otras áreas comunes del edificio, pero no natural-mente al apartamento de Ortiz Rodríguez.(9)
Aún así, Ortiz Rodríguez argumenta que Berrios Silva nunca se identificó como agente del orden (o encubierto), ante la Administradora del condominio al alquilar el apartamento.(10) Sostiene que dicho agente no utilizó el apartamento como residencia u otro fin que no fuese obte-ner libre acceso a los elementos comunes de uso general, para así continuar con su investigación sin obtener una orden judicial previa, dado a que dicho condominio tenía control de acceso. Tampoco tiene razón.
La prueba no contradicha demuestra que la administra-dora del condominio no fue informada sobre el propósito del alquiler debido a la posibilidad de que ella estuviese involucrada con Ortiz Rodríguez —lo cua npro-meter la investigación— y de no ser así, en la alternativa, temían por su seguridad, dado al gran riesgo que presen-*452taba dicha investigación y alto nivel de confidencialidad requerido para poder vigilar el lugar, especialmente en el área del segundo piso.
Los agentes se limitaron a alquilar el apartamento sin dar explicaciones al respecto, como tampoco comunicaron ni expusieron su condición de encubiertos.(11) Nada hay de ilegal en esa conducta. El alto grado de confidencialidad de la investigación, las medidas de seguridad y el mecanismo de alquilar un apartamento no violan ninguna disposición de nuestra Constitución. Aplicable el razonamiento si-guiente:
Si fuéramos a sostener que la decepción del agente en este caso está constitucionalmente prohibida, nos aproximaríamos a una regla en la cual sería virtualmente inconstitucional per se la utilización de un agente encubierto en cualquier forma. Una regla así, por ejemplo, impediría severamente al Gobierno des-tapar esas actividades criminales organizadas, que son carac-terizadas por negocios clandestinos, cuyas víctimas no pueden o quieren protestar. Siendo el narcotráfico uno de sus principales ejemplos. (Traducción nuestra.) Lewis v. United States, 385 U.S. 206 (1966).
Por último, Ortiz Rodríguez aduce que “el agente Padró le omitió a sus superiores lo relacionado a la alternativa de obtener una orden judicial para penetrar las áreas comu-nes del edificio, induciendo falsamente a sus superiores a creer que, de acuerdo al [sic] Fiscal Vázquez Pérez, la única manera legal de obtener acceso al interior del condo-minio, sin obtener autorización de la persona encargada de *453la administración del condominio, era alquilando un apar-tamento allí”. Petición de certiorari, pág. 18. No nos convence.
Primero, el argumento no tiene que ver (ni es perti-nente) con la doctrina del consentimiento. Segundo, es es-peculativo argumentar que el memorando de 27 de abril de 1995 contiene una falsa representación al Teniente Juan Ortiz Díaz. En dicho documento, el agente Padró González no mencionó la posible obtención de una orden judicial. Ello es irrelevante, pues en ese momento carecía de la infor-mación necesaria para poder obtener válidamente una or-den judicial de acuerdo con los requisitos de causa probable según la Regla 231 de Procedimiento Criminal, supra. Se-gún mencionáramos, debe recordarse que en nuestro orde-namiento procesal penal no existe per se una orden judicial que autorice una vigilancia. Repetimos, su obtención exigi-ría el “quantum” de prueba sobre causa probable.
VI
En resumen, reafirmamos que la protección contra re-gistros y allanamientos del Art. II Sec. 10 de nuestra Cons-titución, supra, se extiende a “los pasillos y ... otras áreas comunes de estructuras de viviendas múltiples, sin hacer distinciones entre condominios privados con acceso limi-tado y residenciales públicos. Nuestra Carta de Derechos brinda una misma protección contra intrusiones irrazona-bles por parte del Gobierno, ya seamos ricos o pobres, ino-centes o culpables”. (Escolios omitidos.) Pueblo v. Meléndez Rodríguez, supra, pág. 611.
En los edificios con múltiples unidades de vivienda, el residente tiene un derecho absoluto a la intimidad sólo so-bre una porción; no sobre aquellas áreas que, por su estruc-tura, son áreas adyacentes y están abiertas o expuestas al público o al uso común. En reconocimiento de esta reali-dad, la tendencia judicial es sostener que sobre ellas sólo *454hay una expectativa reducida de intimidad. LaFave, op. cit.
Una vigilancia sobre un predio, aun cuando pueda ser un registro, no está al mismo nivel de aquel que conlleva la entrada física o a un escrutinio de los objetos que allí se encuentren. En materia de vigilancia, la regla es menos estricta. State of Texas v. González, supra; Borum v. United States, 318 A.2d 590 (1974).
En el caso que nos ocupa, mediante el arrendamiento del apartamento, la Policía validó su entrada a los elemen-tos de uso común del edificio. En Pueblo v. Meléndez Rodríguez, supra, adoptamos una interpretación liberal del de-recho a la intimidad para equiparar los residenciales públicos a los edificios con acceso controlado. En aquella ocasión la práctica condenada fue que un policía escuchara una conversación dentro de un apartamento a través de una puerta cerrada. Esa no es la situación en el caso de autos. El agente Berrios Silva con sus observaciones nunca penetró dentro del apartamento. Fue desde las escaleras que observó lo que cualquier otro condomino hubiese per-cibido: unas transacciones ilegales a simple vista realiza-das desde la entrada de un apartamento al pasillo. No se violó el derecho de intimidad de Ortiz Rodríguez.

Se dictará la correspondiente sentencia confirmatoria.

El Juez Asociado Señor Hernández Denton emitió una opinión concurrente en parte y disidente en parte. El Juez Asociado Señor Rebollo López disintió sin opinión escrita. El Juez Presidente Señor Andréu García se inhibió.

 Dispone, en lo pertinente:
“(a) Excepto en la forma autorizada en [esta Ley], será ilegal el que cualquier persona, a sabiendas o intencionalmente:
“(1) Fabrique, distribuya, dispense, transporte u oculte, o posea con la in-tención de fabricar, distribuir, dispensar, transportar u ocultar una sustancia contro-lada;
“(2) produzca, distribuya o dispense, transporte u oculte o posea con la intención de distribuir o dispensar, transportar u ocultar una sustancia falsificada.” Art. 401 de la Ley de Sustancias Controladas de Puerto Rico, 24 L.P.R.A. see. 2401.


 En lo pertinente, dispone:
“[N]o se violará el derecho del pueblo a la protección de sus personas, casas, papeles y efectos contra registros, incautaciones y allanamientos irrazonables.
“Sólo se expedirán mandamientos autorizando registros, allanamientos o arres-tos por autoridad judicial, y ello únicamente cuando exista causa probable apoyada en juramento o afirmación, describiendo particularmente el lugar a registrarse, y las personas a detenerse o las cosas a ocuparse.
“Evidencia obtenida en violación de esta sección será inadmisible en los tribunales.” Art. II, Sec. 10 de nuestra Constitución, L.P.R.A., Tomo 1, ed. 1982, pág. 299.


 El Tribunal Supremo de Estados Unidos ha resuelto que la Cuarta Enmienda también cobija apartamentos y áreas cerradas al público. Clinton v. Virginia, 377 U.S. 158 (1964).


 Smith v. Maryland, 442 U.S. 735 (1979), incorporó el criterio esbozado por el Juez Harlan en su opinión concurrente en Katz v. United States, 389 U.S. 347 (1967).
“...La pregunta no es si una persona tiene que cerrar las cortinas antes de cometer un crimen. La pregunta es si una persona tiene que cerrar las cortinas cada vez que entra a un cuarto temiendo que lo estén vigilando. ...
“...Por lo tanto, el verdadero examen para determinar si la práctica en cuestión es constitucional es si el permitir la forma particular de vigilancia practicada por la policía disminuye la intimidad y la libertad de los ciudadanos a un ámbito inconsis-tente con una sociedad libre y abierta.” (Traducción nuestra.) A.G. Amsterdam, Perspectives on the Fourth Amendment, 58 Minn. L.Rev. 349, 403 (1974).


 En Lewis v. United States, 385 U.S. 206, 211 (1966), el Tribunal resolvió que cuando “[e]l hogar es convertido en un centro comercial donde forasteros son invita-dos con el propósito de tramitar negocios ilícitos, ese negocio no tiene derecho a más santidad que la que retuviese en una tienda, en un garaje, en un vehículo o en la calle. Un agente gubernamental, de la misma forma que una persona privada, puede aceptar una invitación pirra hacer negocios y puede entrar en los predios para el mismo propósito contemplado por el ocupante”. (Traducción nuestra.)


 Ratio decidendi, reiterado en Pueblo v. Muñoz, Colón y Ocasio, 131 D.P.R. 965 (1992).


 En Pueblo v. Meléndez Rodríguez, 136 D.P.R. 587, (1994) —al analizar la determinación de causa probable de un magistrado al expedir una orden de allana-miento a base de una confidencia que denunciaba la venta de “bolita” en una propie-dad— citamos a Pueblo v. Muñoz Santiago, 131 D.P.R. 965, 983 (1992), y señalamos:
Aclaramos que al aplicar dichos criterios ‘siempre hemos exigido que la confidencia haya sido corroborada por el agente, ya sea mediante observación personal o por información de otras fuentes’. ... Pueblo v. Muñoz Santiago, supra, pág. 983. Reiteramos que el análisis de la suficiencia de dichas declaraciones juradas también debe tomar en cuenta los criterios que hemos establecido respecto a los testimonios estereotipados. Ahora bien, al ejercer nuestra facultad revisora, no nos corresponde hacer una determinación de novo de causa probable: ‘[s]ólo nos corres-ponde estimar si la evidencia considerada en su totalidad proveía una base sustan-cial para la determinación de causa probable por el magistrado’.” (Escolio omitido.)


 Como regla general, si un agente entra legalmente al área común de un predio, puede realizar allí su vigilancia. McDonald v. United States, 335 U.S. 451 (1948).


 Según la Ley de Propiedad Horizontal, las escaleras constituyen elemento general del inmueble. 31 L.P.R.A. sec. 1291i(b). Cada titular puede usar los elemen-tos comunes conforme a su destino, sin impedir o estorbar el legítimo derecho de los demás. 31 L.P.R.A. sec. 1291L


 En Lewis v. United States, supra, pág. 209, el Tribunal Supremo de Estados Unidos sostuvo “[q]ue en la detección de muchos tipos de delitos, el Gobierno tiene derecho a usar señuelos y ocultar la identidad de sus agentes. Varias disposiciones de la Carta de Derechos proveen control sobre tales engaños oficiales para proteger al individuo.” (Traducción nuestra.)


 Ortiz Rodríguez añade que ocultarle al agente Berrios Silva “su verdadera identidad a la Administradora del condominio en cuestión, con el propósito de obte-ner de ella el ‘alquiler’ de dicho apartamento, constituye un acto inpermisible desde el punto de vista de la protección constitucional contra el derecho a la intimidad. U.S. v. Bosse, 898 F.2d 113 (9no Cir. 1990)’’.Petición de certiorari, pág. 18. Carece de razón.
U.S. v. Bosse, supra, pág. 115, lo primero que estableció fue que “un agente puede, de manera compatible con la Cuarta Enmienda, ocultar su identidad para obtener una invitación para entrar al hogar de un sospechoso .... Su entrada estará limitada a los propósitos previstos en la sospecha. Una vez dentro del hogar del sospechoso, el agente no puede hacer un registro general en búsqueda de materiales delictivos”. (Traducción nuestra y citas omitidas.)